UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-00249 Exact name of registrant as specified in charter: Delaware Group® Equity Funds I Address of principal executive offices: 2005 Market Street Philadelphia, PA 19103 Name and address of agent for service: David F. Connor, Esq. 2005 Market Street Philadelphia, PA 19103 Registrant’s telephone number, including area code: (800) 523-1918 Date of fiscal year end: October 31 Date of reporting period: July 31, 2010 Item 1. Schedule of Investments. Schedule of Investments (Unaudited) Delaware Mid Cap Value Fund July 31, 2010 Number of Shares Value Common Stock – 94.68% Basic Industry – 11.16% Celanese Class A $ Cliffs Natural Resources †Crown Holdings Cytec Industries FMC †Owens-Illinois †Solutia Business Services – 2.07% Brink's Donnelley (R.R.) & Sons Manpower Capital Spending – 7.93% Bucyrus International Cummins Gardner Denver KBR Parker Hannifin Regal Beloit Consumer Cyclical – 4.91% †BorgWarner Eaton Horton (D.R.) Johnson Controls Newell Rubbermaid †Pulte Group Consumer Services – 10.57% American Eagle Outfitters †Dollar Tree Fortune Brands Gap Hasbro Macy's Marriott International Class A Meredith PETsMART Tiffany VF Consumer Staples – 4.64% Del Monte Foods Herbalife Reynolds American †Smithfield Foods Energy – 10.80% El Paso ENSCO International ADR EQT †Forest Oil †Newfield Exploration QEP Resources †Rowan †Whiting Petroleum Williams Financial Services – 16.76% American Financial Group Associated Banc-Corp BancorpSouth Bank of Hawaii Berkley (W.R.) Cullen/Frost Bankers Federated Investors Class B †First Horizon National Hancock Holding HCC Insurance Holdings Loews Northern Trust Raymond James Financial Regions Financial Reinsurance Group of America StanCorp Financial Group Torchmark Validus Holdings Zions Bancorporation Health Care – 4.95% Becton, Dickinson McKesson Service Corporation International Universal Health Services Class B †Watson Pharmaceuticals Real Estate – 3.48% Boston Properties Brandywine Realty Trust Highwoods Properties Kimco Realty Technology – 10.53% †Adobe Systems †Agilent Technologies †Alliant Techsystems †Avnet Computer Sciences †Compuware †Fiserv Goodrich National Semiconductor Rockwell Automation †Synopsys †Thermo Fisher Scientific Transportation – 2.43% Canadian National Railway CSX Utilities – 4.45% Edison International PPL Public Service Enterprise Group Questar Wisconsin Energy Total Common Stock (cost $11,069,022) Principal Amount ≠Discount Note – 4.71% Federal Home Loan Bank 0.06% 8/2/10 $ Total Discount Note (cost $583,002) Total Value of Securities – 99.39% (cost $11,652,024) Receivables and Other Assets Net of Liabilities (See Notes) – 0.61% Net Assets Applicable to 1,599,151 Shares Outstanding – 100.00% $ ≠The rate shown is the effective yield at the time of purchase. †Non income producing security. ADR – American Depositary Receipts Notes 1. Significant Accounting Policies The following accounting policies are in accordance with U.S. generally accepted accounting principles (U.S. GAAP) and are consistently followed by Delaware Group® Equity Funds I – Delaware Mid Cap Value Fund (Fund). This report covers the period of time since the Fund’s last fiscal year end. Security Valuation – Equity securities, except those traded on the Nasdaq Stock Market, Inc. (Nasdaq), are valued at the last quoted sales price as of the time of the regular close of the New York Stock Exchange (NYSE) on the valuation date. Securities traded on the Nasdaq are valued in accordance with the Nasdaq Official Closing Price, which may not be the last sales price. If on a particular day an equity security does not trade, then the mean between the bid and ask prices will be used. Short-term debt securities are valued at market value. Generally, other securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith under the direction of the Fund’s Board of Trustees (Board). In determining whether market quotations are readily available or fair valuation will be used, various factors will be taken into consideration, such as market closures or suspension of trading in a security. The Fund may use fair value pricing more frequently for securities traded primarily in non-U.S. markets because, among other things, most foreign markets close well before the Fund values its securities at 4:00 p.m. Eastern time. The earlier close of these foreign markets gives rise to the possibility that significant events, including broad market moves, government actions or pronouncements, aftermarket trading, or news events may have occurred in the interim. To account for this, the Fund may frequently value foreign securities using fair value prices based on third-party vendor modeling tools (international fair value pricing). Federal Income Taxes – No provision for federal income taxes has been made as the Fund intends to continue to qualify for federal income tax purposes as a regulated investment company under Subchapter M of the Internal Revenue Code of 1986, as amended, and make the requisite distributions to shareholders. The Fund evaluates tax positions taken or expected to be taken in the course of preparing the Fund’s tax returns to determine whether the tax positions are "more-likely-than-not" of being sustained by the applicable tax authority. Tax positions not deemed to meet the more-likely-than-not threshold are recorded as a tax benefit or expense in the current year. Management has analyzed the Fund’s tax positions taken on federal income tax returns for all open tax years (October 31, 2008 – October 31, 2009), and has concluded that no position for federal income tax is required in the Fund’s financial statements. Class Accounting – Investment income, common expenses and realized and unrealized gain (loss) on investments are allocated to the various classes of the Fund on the basis of daily net assets of each class. Distribution expenses relating to a specific class are charged directly to that class. Repurchase Agreements – The Fund may invest in a pooled cash account along with members of the Delaware Investments® Family of Funds pursuant to an exemptive order issued by the Securities and Exchange Commission. The aggregate daily balance of the pooled cash account is invested in repurchase agreements secured by obligations of the U.S. government. The respective collateral is held by the Fund’s custodian bank until the maturity of the respective repurchase agreements. Each repurchase agreement is at least 102% collateralized. However, in the event of default or bankruptcy by the counterparty to the agreement, realization of the collateral may be subject to legal proceedings. At July 31, 2010, the Fund held no investments in repurchase agreements. Use of Estimates – The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates and such differences could be material. Other – Expenses directly attributable to the Fund are charged directly to the Fund. Other expenses common to various funds within the Delaware Investments® Family of Funds are generally allocated amongst such funds on the basis of average net assets. Management fees and some other expenses are paid monthly. Security transactions are recorded on the date the securities are purchased or sold (trade date) for financial reporting purposes. Costs used in calculating realized gains and losses on the sale of investment securities are those of the specific securities sold. Dividend income is recorded on the ex-dividend date and interest income is recorded on the accrual basis. Distributions received from investments in Real Estate Investment Trusts (REITs) are recorded as dividend income on the ex-dividend date, subject to reclassification upon notice of the character of such distributions by the issuer. Foreign dividends are also recorded on the ex-dividend date or as soon after the ex-dividend date that the Fund is aware of such dividends, net of all non-rebatable tax withholdings. Withholding taxes on foreign dividends have been recorded in accordance with the Fund’s understanding of the applicable country’s tax rules and rates. The Fund declares and pays dividends from net investment income and distributions from net realized gain on investments, if any, annually. Such dividends and distributions, if any, are recorded on ex-dividend date. 2. Investments At July 31, 2010, the cost of investments for federal income tax purposes has been estimated since final tax characteristics cannot be determined until fiscal year end. At July 31, 2010, the cost of investments and unrealized appreciation (depreciation) for the Fund were as follows: Cost of investments $ Aggregate unrealized appreciation $ Aggregate unrealized depreciation ) Net unrealized appreciation $ For federal income tax purposes, at October 31, 2009, capital loss carryforwards of $1,092,719 may be carried forward and applied against future capital gains. Such capital loss carryforwards expire as follows: $131,134 expires in 2016 and $961,585 expires in 2017. U.S. GAAP defines fair value as the price that the Fund would receive to sell an asset or pay to transfer a liability in an orderly transaction between market participants at the measurement date under current market conditions. A three level hierarchy for fair value measurements has been established based upon the transparency of inputs to the valuation of an asset or liability. Inputs may be observable or unobservable and refer broadly to the assumptions that market participants would use in pricing the asset or liability. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity's own assumptions about the assumptions that market participants would use in pricing the asset or liability developed based on the best information available under the circumstances. The Fund’s investment in its entirety is assigned a level based upon the observability of the inputs which are significant to the overall valuation. The three level hierarchy of inputs is summarized below. Level 1 – inputs are quoted prices in active markets for identical investments Level 2 – other observable inputs (including, but not limited to: quoted prices for similar assets or liabilities in markets that are active, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the assets or liabilities (such as interest rates, yield curves, volatilities, prepayment speeds, loss severities, credit risks and default rates) or other market-corroborated inputs)
